McCulloch, C. J. Appellee sued appellants for the conversion of a lot of manganese ore which had been mined and hauled to a railroad station. Appellee claimed title to the ore as purchaser thereof under an execution sale against one Hamer, the former owner. Appellant converted the ore, claiming ownership under a subsequent sale to satisfy a lien asserted against Hamer by certain laborers on account of having hauled the ore from the mine to the railroad station. Appellants also pleaded as defense an unforeclosed mortgage on the ore executed by Hamer to T. A. Gray; but, when the mortgage was offered in evidence at the trial, it appeared not to have been legally filed for record, and the court- excluded it. There was a verdict in appellee’s favor, which the jury returned under peremptory instructions of the court. The material facts are undisputed, and the only questions of law presented relate to the defense offered by appellants. They claimed, as before stated, under a sale to enforce a lien asserted by certain laborers for hauling the ore. If there was a lien at all, it was superior to the rights of appellee under his purchase at the execution sale. If there was no valid lien, his rights as such purchaser were not affected by the subsequent seizure and sale to enforce the lien, and appellants are liable for the conversion. The statute under which the lien was asserted reads - as follows: “The laborer who performs work or labor on any object, thing, material or property, shall have an absolute lien on such object, thing, material or property for such labor done and performed, subject to prior liens and landlord’s liens for rents and supplies, and such liens may be enforced within the same time, and in the same manner now provided for by law, in enforcing laborer’s liens on the production of labor done and performed.” Kirby’s Digest, § 5011. Prior to the enactment of this statute, laborers were given a statutory lien only on the production of their labor. Kirby’s Digest, § 4995, et seq. The statute quoted above enlarged the rights of laborers so as to give a lien “on any object, thing, material or property” on which they performed labor. Hauling an article merely for the purpose of transporting it, does not create a lien under either of the statutes unless such labor forms a part of the act of converting material into a product, or unless the hauling is done for the purpose of having work done on the article transported and the hauling forms a part of the work to be done. Klondike Lumber Co. v. Williams, 71 Ark. 334; Allen v. Roper, 75 Ark. 104. The mortgage had not been legally recorded, and was therefore nnenforcible against those who acquired specific liens on the property. Kirby’s Digest, § 5396; Smead v. Chancellor, 71 Ark. 507. The trial court submitted to the jury the question of the amount of damages to be assessed, and the verdict is supported by the evidence. Affirmed.